Citation Nr: 9909918	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-32 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis, residuals of a compression fracture of L-1 with 
wedging of the vertebral body and bilateral leg discomfort, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
May 1953, and from August 1955 to July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which increased the evaluation of the 
veteran's back disability from 10 to 20 percent.  Thereafter, 
the evaluation was increased to 30 percent, effective the 
date of the veteran's claim for an increased evaluation.


REMAND

The veteran has had several VA examinations; however, no VA 
examiner has distinguished the back symptoms associated with 
the veteran's in-service injury from those associated with 
his post-service injury.  Furthermore, no VA examiner has 
addressed whether the veteran has functional limitation due 
to pain, as required for disabilities of the musculoskeletal 
system.  The Board believes that another VA medical 
examination is needed to distinguish the veteran's service-
connected and nonservice-connected symptoms and to discuss 
more comprehensively the level of impairment caused solely by 
the veteran's service-connected back disability.

The veteran's disability has been rated by the RO pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (1998) for residuals 
of a vertebral fracture, which he maintains has caused 
increasing pain and interference with activities over the 
years.  In his July 1993 hearing, the veteran requested that 
separate ratings for arthritis and for bilateral leg pain, 
secondary to his fracture disability, be issued.  In an 
August 1993 decision, the hearing officer determined that a 
separate rating for radiculopathy involving the legs was 
unnecessary because such pain is contemplated in the 
Diagnostic Code for the underlying disability.  The hearing 
examiner, however, did not address the appropriateness of a 
separate rating for arthritis; nor has the RO addressed this 
argument in any subsequent decisions.  Therefore, on REMAND, 
the RO should determine whether a separate rating for 
arthritis is warranted, but it should not engage in 
"pyramiding", or compensate the veteran under more than one 
code for the same disability.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  Additionally, as the RO has not 
addressed whether a higher evaluation should be granted for 
functional limitation due to pain, it should consider 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
204-5 (1995) in making its determination.  

In addition, the RO has not notified the veteran of the 
opportunity to submit evidence that his disability interferes 
with employment.  See Spurgeon v. Brown, 10 Vet. App. 194, 
197 (1997).  In light of the veteran's allegations, the RO 
must afford the veteran such an opportunity, and after 
receiving any new information, determine whether this claim 
should be forwarded for extraschedular consideration.  See 
38 C.F.R. § 3.321(b).  Finally, on REMAND, the RO should 
obtain and associate with the claims file all pertinent 
medical records not previously secured.

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the Dayton VA 
medical facility, and any other VA 
medical facility where the veteran has 
been treated, and request that copies of 
all treatment records for the veteran be 
transmitted.  In addition, after 
obtaining any necessary authorization 
from the veteran, medical records 
relating to the veteran's 1967 back and 
head injury should be obtained, if 
possible, along with any other relevant 
private treatment records.  

2.  The RO should afford the veteran the 
opportunity to furnish employment records 
and other evidence to support his claim 
that his back disability has caused 
marked interference with his employment.

3.  Thereafter, the RO should schedule 
the veteran for a VA compensation and 
pension examination.  Prior to this 
examination, the medical examiner is 
requested to review the claims file.  The 
examiner is further requested to perform 
a thorough examination of the veteran's 
back disability, including any necessary 
tests or studies, and to address the 
following:  the extent to which the 
veteran's back symptoms and leg symptoms 
are due to his service-connected L-1 
compression fracture in 1957 as opposed 
to his intercurrent injuries; the degree 
of the veteran's symptoms expressed in 
terms of the nomenclature of the rating 
code, Diagnostic Code 5292, i.e. whether 
the veteran's limitation of motion of the 
lumbar spine is severe, moderate or 
slight, and, by analogy, if appropriate, 
to Diagnostic Codes 5294 for 
intervertebral disc syndrome and 5295 for 
lumbosacral strain; and the degree to 
which the veteran experiences additional 
functional loss due to pain beyond that 
contemplated by the applicable diagnostic 
code.

4.  After completing the above 
development, the RO should readjudicate 
the veteran's claim based on all the 
evidence of record.  First, it should 
determine whether the veteran's traumatic 
arthritis should be separately rated 
under Diagnostic Code 5010.  Second, in 
evaluating the severity of the veteran's 
back disability, the RO should consider 
all applicable regulatory provisions, 
including 38 C.F.R. §§ 4.40, 4.45, and 
diagnostic codes.  Third, the RO should 
determine whether the veteran's claim 
should be submitted for extraschedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.  The veteran is hereby notified 
that failure to appear for the examination ordered above may 
adversely affect  the disposition of the claim.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






